Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the request for continued examination filed on 07/18/2022.  
Currently, claims 1, 3-8, 11-15 and 20-26 are pending with claims 20-25 being withdrawn from consideration as being directed to a non-elected Group.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Claim Drafting
	The office notes for the applicant that the new limitation “do not contact the drain contact” at the end of the first independent claim does have literal written description support, however, this is a somewhat odd situation.  In this situation the application is referring to physical contact it appears, and only physical contact, as opposed to electrical contact.  As this is the case, it is noted that the doped structures do appear to electrically contact the drain contact.  This obviously violates the terms of the claim as literally set forth.  The office thus recommends that if the applicant wants to use this/these limitations that they go ahead and specify physical contact is what is being referred to as this could possibly cause 112 issues at some point in the lifetime of patent application/patent especially if further limitations are added.  For now it is noted that the office will be interpreting the claim to mean physical contact solely as otherwise the claim will not make sense in this context and the prior art that will address these limitations will also not make sense as it will have structures that likewise make electrical contact but not physical contact.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (“Chou” Us 2020/0373420 dated 05/20/2019) further in view of Suita et al. (“Suita” Suita, M. “Application of lightly doped drain structure to AlGaN/GaN HEMTs by ion implantation technique” Elec. Lett. Vol. 44, No. 23, 06/11/2008 pp. 1-2) and Koyama (US 2017/0117402 published 04/27/2017).
As to claim 1, Chou shows a device (see Fig. 5 following other figures; note the following will refer to where the parts are first introduced although they carry over to following figures as like parts) comprising: 
an undoped channel layer (see channel 112 with no dopant; [0023]); 
an undoped barrier layer (see barrier layer 113 with no dopant; [0023]) disposed on the channel layer; 
and a drain (drain overall region which is under 141 and including 141 as well; [0024]) disposed on the barrier layer, wherein 
a source contact (the actual source contact proper is 131; [0024]) that penetrates the barrier layer and makes contact with the channel layer; 
a drain contact (the actual drain contact proper is 141; [0024]) that penetrates the barrier layer and makes contact with the channel layer; 
a gate contact that includes a lower doped III-V semiconductor contact portion and an upper conductor portion (see overall gate contact that has lower doped III-V contact portion 114 and upper conductor portion 121; [0024] and [0026]); 
a field plate (see 133 acting as field plate; [0037]) in electrical communication with the source contact and extending over the gate contact (note that 133 is in electrical contact with 131 and extends over the overall gate contact structure 114+121).  

However Chou fails to show the device being one wherein the barrier layer includes a first doped semiconductor structure positioned therein and wherein the channel layer includes a second doped semiconductor structure positioned in the channel layer beneath the first doped semiconductor structure and in contact with the first doped semiconductor structure, wherein the first doped semiconductor structure and the second doped semiconductor structure are positioned in a region between the gate contact and the drain contact but do not contact the drain contact (that is to say there is no doping in the layers 112 and 113 of the sort referred to in the claim).   

Suita shows using dopings under the source and drain contacts down through barrier and channel layers wherein a first doped semiconductor structure and the second doped semiconductor structure are positioned in a region between the gate contact and the drain contact but do not contact the drain contact (note the upper part of the LDD region being the part of it in the barrier layer and note the lower part of the LDD region in the channel layer being the part of it in the channel layer, and note also that the office will go ahead and bring in both the LDD structure over close to the drain and the heavily doped areas under the source and drain along with it; Fig. 1; see fourth paragraph of first page detailing the implants).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the dopings under source and drain contacts through barrier and channel layers as taught by Suita to have made dopings under the source and drain contact parts in the barrier and channel layers, along with the LDD structure in Chou with the motivation of trying to achieve a low sheet resistance (see low sheet resistance achieved by the dopings under the source and drain like in [0030] of Koyama US 2017/0117402 after annealing to activate them, and then note that the LDD structure is made to modulate the electric field between gate and drain as set forth in the fourth paragraph of Suita, both of which will ultimately be expected to improve various performance of the device as set forth in the abstract of Suita and [0030] of Koyama).  

The office notes that after the dopings are brought in from Suita into Chou in the combination above then the barrier layer includes a first doped semiconductor structure (the parts of LDD region in the barrier layer which is now doped slightly off to the left side beside the dopings under the source and drain contacts proper) and the channel layer will include a second doped semiconductor structure positioned in the channel layer, beneath the first doped semiconductor structure and in contact with the first doped semiconductor structure (note the doping for the LDD structure down in the channel will be also slightly off to the left of the main drain implant and below and in contact with the LDD doping in the barrier layer).  And the office emphasizes for the most recent amendment that the LDD structure in the channel/barrier both will appear to be slightly adjacent to, but not physically contacting the drain contact in the combination above.  Finally the office notes that for claims 13 and 15 below, a slightly alternate designation of parts will be made for the first and second doped semiconductor structures.  Before making these designations the office notes that the term “structure” in this context appears to be referring to doped regions, in an even more generic fashion than “regions”.  As this is the case, the office will here designate part of the highly doped drain contact region along with the relevant associated first and second doped semiconductor structures such that for instance, the first doped semiconductor structure will include the LDD doped barrier region designated along with a sliver of the highly doped drain region in the barrier layer for the drain contact region but not so much that it will touch the drain contact itself physical, and the second doped semiconductor structure will include the LDD doped channel region designated along with a sliver of the highly doped drain region down in the channel for the drain contact region but not so much that it will touch the drain contact itself physically.  As an aside, the office notes that there appears to be a typographical error in the Suita reference in Fig. 1 where the highly doped drain contact region is labelled (n-) when it should be (n+) like the highly doped source contact region as they are formed simultaneously and it is supposed to be a highly doped drain contact region.  

As to claim 3, Chou as modified by Suita and Koyama shows a device wherein the first doped semiconductor structure comprises a first n-type III-V group material (note the material for the barrier doped region will be n-type AlGaN in an embodiment in the combination above; [0023] of the primary reference as modified with the n-type dopings in the secondary reference).

As to claim 4, Chou as modified by Suita and Koyama shows a device wherein the first n-type III-V group material comprises at least one of n-type AlGaN (note n-AlGaN for the barrier doped region will be created in the combination noted above), n-type AlN, n-type AlInGaN, n-type GaN, and n-type AlInN.  

As to claim 5, Chou as modified by Suita and Koyama shows a device wherein a dopant material of the first n-type III-V group material comprises at least one of silicon (Si) and germanium (Ge) (note that Si is used in the combination above for the n-type doping).  

As to claim 6, Chou as modified by Suita and Koyama shows a device wherein the second doped semiconductor structure comprises a second n-type III-V group material (note the material for the channel doped region will be n-type GaN in an embodiment in the combination above; [0023] of the primary reference as modified with the n-type dopings in the secondary reference).  

As to claim 7, Chou as modified by Suita and Koyama shows a device wherein the second n-type III-V group material comprises at least one of n-type GaN (note n-GaN will be created in the combination above in the channel region), n-type AlGaN, n-type AlN, n-type AlInGaN, n-type InAlN, and n-type InN.

As to claim 8, Chou as modified by Suita and Koyama shows a device wherein a dopant material of the second n-type III-V group material comprises at least one of Si and Ge (note that Si is used in the combination above for the n-type doping).

As to claim 11, Chou as modified by Suita and Koyama shows a device further comprising: a substrate; and a buffer layer disposed between the substrate and the channel layer (see the substrate 110 and buffer layer disposed thereon between substrate and channel layers; [0021] and [0022]).

As to claim 12, Chou as modified by Suita and Koyama shows a device wherein a thickness of the second doped semiconductor structure is less than approximately 1 um (note here the office will only designate the first nanometer of the overall upper part of the overall doped region in the channel layer in the combination above).

As to claim 13, Chou as modified by Suita and Koyama shows a device wherein a doping concentration of the second doped semiconductor structure is approximately 1014 cm-3 to approximately 1020 cm-3 (note here that the second doping structure under the alternate designation above for claims 13 and 15 include a little sliver of the HDD region which are found to be n+, note the typographical error in the reference discussed above, which here is interpreted to mean from around 1017 to 1019 cm-3 doping concentrations, though the reference only gives the applied dosage’s concentration in explicit numbers).

As to claim 15, Chou as modified by Suita and Koyama shows a device wherein a doping concentration of the first doped semiconductor structure is approximately 1014 cm-3 to approximately 1020 cm-3 (note here that the first doping structure under the alternate designation above for claims 13 and 15 include a little sliver of the HDD region which are found to be n+, note the typographical error in the reference discussed above, which here is interpreted to mean from around 1017 to 1019 cm-3 doping concentrations, though the reference only gives the applied dosage’s concentration in explicit numbers).  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (“Chou” Us 2020/0373420 dated 05/20/2019) in view of Suita et al. (“Suita” Suita, M. “Application of lightly doped drain structure to AlGaN/GaN HEMTs by ion implantation technique” Elec. Lett. Vol. 44, No. 23, 06/11/2008 pp. 1-2) and Koyama (US 2017/0117402 published 04/27/2017) as applied to claims above, and additionally in view of Li et al. (“Li” Li, Q. “Ti/Al/Ti/TiW Au-Free low temperature ohmic contacts for un-doped AlGaN/GaN HEMTs” Sol. Stat. Elec. 147 05/29/2018 pp. 1-5).  
As to claim 14, Chou as modified by Suita and Koyama shows a device noted above but fails to show it being specifically a device wherein the width of the first doped semiconductor structure is between approximately 10 nm and approximately 10 um (that is, the width of the source/drain contacts and source/drain implants are left generic in the Chou, Suita and Koyama references).  

Li shows making contacts for HEMTs at around 800 nm width at least (see the dimensions for the width in Fig. 3 indicating around 800 nm width or so as depicted, as well as an additional few hundred nanometers off to the left).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the 800 or so nm width for the contacts in Chou as previously modified above by Suita and Koyama with the motivation of using some real life dimensions for making the parts that are left generic in the primary reference (see Chou leaving his dimensions generic but Li showing more specific dimensions for use in real life).  

The office notes that after the above combination is made the office will make a non-total width designation of less than few hundred nm of the region beside the drain contact where the LDD structure goes for the doping structures noted above that are made in the combination above, but such that the non-total width designated is still greater than 10 nm, while being less than the 10 um.  


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (“Chou” Us 2020/0373420 dated 05/20/2019) in view of Suita et al. (“Suita” Suita, M. “Application of lightly doped drain structure to AlGaN/GaN HEMTs by ion implantation technique” Elec. Lett. Vol. 44, No. 23, 06/11/2008 pp. 1-2) and Koyama (US 2017/0117402 published 04/27/2017) as applied to claims above, and additionally in view of Taube et al. (“Taube” Taube, A. “Temperature-dependent electrical characterization of high-voltage AlGaN/GaN-on-Si HEMTs with Schottky and ohmic drain contacts” Sol. State Elect. 111, 04/28/2015 pp. 12-17).  
As to claim 26, Chou as modified by Suita and Koyama shows a device noted above but fails to show it being specifically a device wherein the device has a breakdown voltage of at least 500V.  

Taube shows making a device with higher than 500 V breakdown voltage (see the HEMT made with large G-D spacing having a 900 V breakdown voltage; page 15, first paragraph).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the high breakdown voltage of over 500 V and design supporting such as taught by Taube to have made the device in Chou, as previously modified by Suita and Koyama above, with the motivation of providing a device with high breakdown voltages for applications requiring such (see the point to the test running is to create devices with higher breakdown voltages and observe so that such devices can be made in real life for applications requiring such compared to conventional lower breakdown voltage devices; page 15, first paragraph and the office notes here that a breakdown voltage over 500 V would here be expected even with the additional dopings from Suita).  


Response to Arguments
Applicant's arguments filed 07/18/2022 regarding the prior rejections of the claims have been fully considered and they are persuasive.  However there are new grounds of rejection pending above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891